Citation Nr: 1541573	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2006 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for ADHD. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) incurred during active service.

2.  The Veteran's ADHD has been shown by the competent medical evidence of record to have been aggravated by superimposed PTSD during active service, resulting in increased disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ADHD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis 

The Veteran contends that his ADHD, which was present before service, was aggravated by service. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  There is a lack of entitlement under the law to service connection for a congenital deformity, unless the evidence shows that it was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

VA's General Counsel has also held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, service treatment records and medical records demonstrate, including by the Veteran's own admission, that he had ADHD before entering into service, as well as in service.  

A July 2012 VA psychological examination report noted attention deficit hyperactivity disorder and that symptoms included poor concentration.  It was also noted that the Veteran had posttraumatic stress disorder found to be incurred in service (for which the Veteran is currently service-connected).  

Following an April 2014 remand, the original VA examiner was asked to opine on whether the Veteran's ADHD was a congenital defect and if so was it subject to a superimposed disease or injury during service; and also whether the ADHD was a congenital disease that manifested during service or preexisted service, but progressed at an abnormally high rate.

In April 2014, the original psychologist wrote an opinion that the ADHD would be considered a congenital defect as the Veteran was born with the condition and first experienced symptoms when he was young, before service, and that the Veteran's condition less likely than not progressed at an abnormally high rate during service.

In June 2015, the claim was remanded as the VA examining psychologist only addressed whether ADHD was a congenital defect, but used the congenital disease legal standard to address the ADHD.

In a July 2015 addendum, the examiner stated it was less likely than not the ADHD was aggravated by another disease or injury on active duty.  However, in another August 2015 addendum opinion, the examiner opined that the Veteran also has PTSD and it is at least as likely as not that the superimposed condition worsened or exacerbated the Veteran's problems with attention and concentration.  The examiner noted problems with attention and concentration are symptoms of PTSD and ADHD, and that the levels of impairments caused by each condition were overlapping and could not be delineated.  

Based on the above evidence, the Board finds that the ADHD is a congenital defect and not a disability for VA compensation purposes.  However, the VA examiner opined in August 2015 that the Veteran's service-connected PTSD, which he incurred in service, was a superimposed condition that worsened or exacerbated the problems with attention and concentration associated with the Veteran's ADHD.  Therefore, service connection for ADHD is warranted.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).


ORDER

Service connection for ADHD is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


